Exhibit Registrant’s Subsidiaries Jurisdiction of Organization Alcinoe Shipping Limited Republic of Cyprus Allendale Investments S.A. Republic of Panama Alterwall Business Inc. Republic of Panama Diana Trading Ltd. Republic of the Marshall Islands Eleni Shipping Ltd. Republic of Liberia Emmentaly Business Inc. Republic of Panama Eternity Shipping Company Republic of the Marshall Islands Gregos Shipping Limited Republic of the Marshall Islands Manolis Shipping Ltd. Republic of the Marshall Islands Noumea Shipping Ltd. Republic of the Marshall Islands Oceanopera Shipping Limited Republic of Cyprus Pilory Associates Corp. Republic of Panama Prospero Maritime Inc. Republic of the Marshall Islands Saf-Concord Shipping Ltd. Republic of Liberia Salina Shipholding Corp. Republic of the Marshall Islands Tiger Navigation Corp. Republic of the Marshall Islands Trust Navigation Corp. Republic of Liberia Xenia International Corporation Republic of the Marshall Islands Xingang Shipping Ltd. Republic of Liberia
